Citation Nr: 1642486	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1  Entitlement to a rating in excess of 20 percent from May 4, 2011, for degenerative disc disease, lumbar spine, L3-L4.

2.  Entitlement to a rating in excess of 20 percent from May 4, 2011, for degenerative disc disease, cervical spine, C5-6.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to April 1996.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

In April 2011, the Board remanded these claims for additional development.  During that time, the RO, via an August 2012 rating decision, increased the Veteran's lumbar spine and cervical spine ratings from 10 percent to 20 percent effective May 4, 2011.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation for each disability.  As a result, he is presumed to be seeking the maximum possible evaluation.  These issues remain on appeal as the Veteran has not indicated satisfaction with the 20 percent rating for his lumbar and cervical spine.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

In February 2015, the Board denied a disability rating greater than 10 percent prior to May 4, 2011 and greater than 20 percent thereafter for the Veteran's lumbar and cervical spine disabilities.  The Veteran appealed the February 2015 Board decision to the Court of Appeals for Veterans Claims (CAVC).  In an April 2016 Order, the court granted a Joint Motion for Partial Remand (JMPR) and vacated and remanded the issues of entitlement to disability ratings in excess of 20 percent for disabilities of the lumbar and cervical spine, for the period beginning May 4, 2011, for development consistent with the JMPR.  

The Board notes that the issues of entitlement to a rating in excess of 10 percent for disabilities of the lumbar and cervical spine prior to May 4, 2011, were not contemplated by the JMPR and therefore are not on appeal. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2013.  A review of the documents in VBMS reveals the April 2016 JMPR.   The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 20 percent, from May 4, 2011, for disabilities of the lumbar and cervical spine. 

In the April 2016 JMPR, the parties found that the November 2012 VA examination that the Board relied on in the February 2015 decision was inadequate for rating purposes because the examiner failed to discuss what, if any, additional functional impairment or limitation of motion occurs during the Veteran's flare-ups.  Additionally, the examiner did not attempt to quantify the degree of any such impairment, or indicate that such a discussion was not feasible.  As such, a new examination that addresses such matters is warranted.  

Furthermore, the most recent VA treatment records are dated in April 2013.  Given the need to remand for a new examination, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated treatment records related to the Veteran's lumbar and cervical spine.

2.   Afford the Veteran a VA examination to determine the current severity of his cervical spine disability.  The Veteran must also be afforded a VA examination to determine the current severity of his lumbar spine disability.  The examiner should identify and completely describe all current symptomatology.

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

For both disabilities, the examiner is asked to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine.  The pertinent rating criteria must be provided to the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a)   The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.

b)   The examiner must comment on whether the Veteran's cervical and lumbar spine disabilities exhibit weakened movement, excess fatigability, incoordination, or pain on use, swelling, deformity or atrophy of disuse.  The examiner should assess the additional functional impairment due to any of these factors, to include the degree of additional range of motion loss resulting therefrom.

c)   The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also be portrayed in terms of the degree of additional loss due to pain on use or during flare-ups).

A complete rationale for all opinions expressed must be provided.

3.   After all the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

4.   Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


